Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Restriction/Election
Applicant’s election without of Group I, claims 48-65, in response to restriction requirement is acknowledged. Applicant’s election without traverse of “antibody” for a single species of “specific binding pair”, “DOTA substituted polyacrylamide” for a single species of “mass tag” and reaction product of “TCO and a tetrazine” for a single species for “covalent linker” is also acknowledged. Applicant have withdrawn claims 49-52 and 56-64 as the claims do not read on the elected species.
Therefore, claims 49-52, 56-64 and 66 are withdrawn from further consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03. Applicants preserve their right to file a divisional on the non-elected subject matter.
Applicants preserve their right to file a divisional on the non-elected subject matter.

Status of the claims
Claims 48, 53-55 and 65 are examined on merits in this office action to the extant it encompasses the elected species.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 48 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan et al (Biomacromolecules 2010).
Tan discloses a linked structure having the structure:

    PNG
    media_image1.png
    443
    424
    media_image1.png
    Greyscale
. The above structure comprises a mass tag 
    PNG
    media_image2.png
    304
    308
    media_image2.png
    Greyscale
which comprises a polymer comprising plurality of Gd(III) chelating moieties loaded with Gd(III) labeling atoms and a specific binding pair member (SBP) having the structure 
    PNG
    media_image3.png
    196
    355
    media_image3.png
    Greyscale
. The SBP and the mass tag are joined by a covalent linker, wherein the covalent linker is formed at least in part by a click chemistry reaction product as shown by the reaction:
 
    PNG
    media_image4.png
    437
    931
    media_image4.png
    Greyscale
. Tan discloses that the CLT1 peptide binds specifically to fibrin-fibronectin complexes and thus CLT1 is considered as a specific binding pair member.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 48, 53-55 and 65 are rejected under 35 U.S.C. 103 as obvious over Tan et al (Biomacromolecules 2010) as described above for claim 48 and further in view of either of Blackman et al (J. Am. Chem. Soc. 2008) or Devaraj et al (PNAS 2012).
Tan has been described above anticipating the mass-tagged specific binding pair member as claimed in claim 48.
Tan teaches that click chemistry is a convenient and selective approach for chemical conjugation (page 7). Tan discloses covalent linker comprises a reaction product of an alkyne and azide formed by a click chemistry. Tan however, does not teach covalent linkage of the mass tag and the specific binding pair formed by click chemistry utilizing other clickable linking moieties, as for example, a tetrazine and an alkene as claimed in claims 53-55.
Blackman teaches biorthogonal reaction that proceeds with unusually fast reaction without the need for catalysis: the cycloaddition reaction of s-tetrazine and trans-cyclooctyne derivatives. Blackman teaches that the reactions tolerate a broad range of functionality and proceed in high yield in organic solvents, water, cell media, or cell lysate. (Introduction).  Blackman discloses bioconjugation of protein functionalized with trans-cyclooctene derivative (TRX-trans-cyclooctene) with tetrazine derivative wherein the bioconjugation was complete within 5 minutes:
 
    PNG
    media_image5.png
    240
    547
    media_image5.png
    Greyscale
, which demonstrated that the tetrazine ligation was fast and high yielding (page 13519, 1st paragraph). 
Devaraj discloses selective biorthogonal reactions or “click” chemistry based on the vary fast and catalyst-free [4+2] tetrazine/trans-cyclooctene cycloaddition (Abstract). Devaraj teaches that the most popular biorthogonal reactions being the Staudinger ligation and the [3 + 2] cycloaddition “click” reaction between azides and alkynes and the latter click reaction involves copper(I) catalyzed coupling of an azide and terminal alkyne to generate a stable triazole. Devaraj teaches that the necessity of the copper catalyst of this reaction in biological systems is of concerns due to toxicity. Devaraj teaches that the cycloaddition between tetrazine (Tz) and trans-cyclooctene (TCO) can proceed orders of magnitude faster than previously studied azide and alkyne click reactions and importantly does not require the action of a catalyst. Devaraj discloses tetrazine and trans-cyclooctene bases bioconjugation:

    PNG
    media_image6.png
    231
    580
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    346
    582
    media_image7.png
    Greyscale
(Fig.1). Devaraj teaches that TCO/Tz reaction is an ideal biorthogonal chemical system for in vivo use given its fast reaction kinetics.
Therefore, given the fact that TCO/Tz is art recognized alternative biorthogonal reactive group for alkyne and azide and given the fact that the reaction is fast and can be carried out without toxic copper catalyst (Blackman and Devaraj), it would be obvious to one of ordinary skilled in the art before the effective filing dated to the claimed invention, to easily envisage TCO and Tz biorthogonal reactive group in place of biorthogonal alkyne and azide reactive group with the expectation of providing the linked structure of Tan by a click chemistry, which is fast and which does not require a toxic copper catalyst with a reasonable expectation of success.
In regards to claim 65, Tan teaches the CLT1 conjugate with Gd-DOTA for use as a contrast agent for imaging cancer biomarker (abstract). However, one of ordinary skilled in the art can easily envisage various other peptides specific for other cancer biomarker with the expectation of providing various other contrast agents for various cancer biomarkers. The reference of Tan does not teach providing the contrast agents in a kit, but however, since the method and method components for the process is disclosed (as for example, the contrast agent), one or ordinary skilled in the art can easily envisage providing the contrast agent in a kit for ease and convenience in an assay performance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641